FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 19, 2021

                                     No. 04-20-00482-CV

                        CRVI RIVERWALK HOSPITALITY, LLC,
                                    Appellant

                                               v.

                       425 SOLEDAD, LTD. and 425 Loneliness, Ltd.,
                                     Appellees

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-20826
                        Honorable Mary Lou Alvarez, Judge Presiding


                                        ORDER
        Appellees’ motion for extension of time is GRANTED. Appellees’ brief is due April 29,
2021.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of April, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court